           Case 5:17-cv-00072-BLF Document 772 Filed 05/04/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                         (SAN JOSE DIVISION)

11

12   FINJAN LLC, a Delaware Limited Liability                Case No. 5:17-cv-00072-BLF
     Company,
13                                                           CORRECTED ORDER ON JOINT
14                    Plaintiff,                             REQUEST TO SEVER AND STAY THE
                                                             ’844, ’780, AND ’494 PATENTS AS
15          v.                                               MODIFIED BY THE COURT
16   CISCO SYSTEMS, INC., a California
     Corporation,
17

18                    Defendant.

19

20          To preserve the resources of the parties and in the interest of judicial economy, the Court
21   GRANTS the joint request of counsel to sever United States Patent Nos. 6,154,844; 6,804,780; and
22   8,677,494 from this matter and stay the litigation, including deferring trial as to those three patents,
23   pending completion of any appellate review of the District Court’s amended order (Dkt. No. 869)
24   of March 29, 2021 in Finjan v. ESET (S.D. Cal Case No. 17-cv-0183).
25          The Court TERMINATES the pending motion on collateral estoppel at ECF 759 WITHOUT
26   PREJUDICE. Plaintiff may re-notice the motion after the lapse of the stay, if appropriate.
27
                                                         1         CORRECTED ORDER GRANTING JOINT
28                                                            REQUEST TO SEVER AND STAY THE ’844, ’780,
                                                                 AND ’494 PATENTS AS MODIFIED BY THE
                                                                                                   COURT
                                                                               Case No. 5:17-cv-00072-BLF
          Case 5:17-cv-00072-BLF Document 772 Filed 05/04/21 Page 2 of 2




 1         IT IS SO ORDERED.

 2   Dated: May 4, 2021

 3
                                        Hon. Beth Labson Freeman
 4                                      United States District Court

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
                                             2        CORRECTED ORDER GRANTING JOINT
28                                               REQUEST TO SEVER AND STAY THE ’844, ’780,
                                                    AND ’494 PATENTS AS MODIFIED BY THE
                                                                                      COURT
                                                                  Case No. 5:17-cv-00072-BLF
